Title: Abigail Adams to James Lovell, 13 December 1779
From: Adams, Abigail
To: Lovell, James




Braintree, 13 December 1779



Enclosed I return according to your direction a duplicate Number of the journals. Number 29 is missing. I do not fully understand you when you say that I must not keep any of the pages 78. Do you mean that I must return them to you or forward them to Mr. Adams. I have no journals left but part of 75 and 76. All that Mr. Adams could find or procure of a later date he took with him; I read the journals and the news papers which you are so kind as to forward, but I still find myself a looser. I have not the pleasure of the intelligance which used to be communicated to my Friend with the perusal of which he always indulged me. I dare venture to say this only to you, since a hint of this kind would restrain many Gentlemens pens possessd of less liberal sentiments.
I have ever made it a rule in life never to seek for a Secret which concernd the honour of a person to withhold, and have been too proud to divulge one when once confided in, and on this account probably I have met with more indulgence. I am not seeking Sir for communications improper to be made to a Lady—only wish to know from time to time any important and interesting matters which may take place. I find that congress are Drawing Bills at 25 for one upon Mr. Lawrens and Jay to the amount of 100,000 Sterling. Have they any prospect that their draughts will be answerd, or do they depend upon the exertions of those Gentlemen to procure it after their arrival. Why may I ask do they demand only 25 when 30 has been currently given here, and if I have not been misinformd 40 at Philadelphia.
You may always give me the go by, when I ask an improper Question and I shall take no umbrage but it will not be one I suppose to inquire after Mr. Adamse’s accounts and vouchers and to ask what has ever been done with them? as he never heard a syllable about them since they were sent to the board of treasury and left in charge that I should inquire after them.
I have the pleasure to inform you that I received a Letter from my friend 5 days after he sailed dated 200 leigues distant by way of a privateer which they brought too, and which soon after arrived here. They had met with one Storm which did them but little damage. They had not seen any Enemy and were all well except Mr. Dana who was very Sea Sick. Have nothing new this way but what the papers will inform you of. A Great hugh and cry raised by John Paul Jones the former valient commander of the Ranger. I have a curiosity to know more of this mans history, he first drew my attention by his Knight Errant expedition to St. Marys Ile and his Letter to Lady Selkirk which I have no doubt you have seen. Unhappy for us that we had not such a commander at the Penobscot expedition. We should not have been groaning under disgrace, dissapointment and the heavyest debt incurred by this State since the commencement of the war.
Have wrote you several times lately, but have not yet received a line in reply. Possibly you may have removed as I have heard it was in contemplation. Be so good as to let Mr. Nurse know that I received the Letter for Mr. Thaxter which shall be safely conveyed to him by an opportunity which will offer within a few days, when I shall send forward the papers and journals entrusted to my care.
